Citation Nr: 0928457	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  08-07 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection to squamous cell carcinoma 
of the hands and fingers with multiple amputations, to 
include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1970.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a March 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio which denied service connection for the 
claimed disability.

The claim was assigned to the Cleveland, Ohio RO for 
processing of the rating decision.  See March 2007 VA Tiger 
Team Letter.  All other correspondence and processing 
occurred at the Pittsburgh, Pennsylvania RO.

In March 2009, the Veteran testified at a Travel Board 
hearing before the undersigned.  That transcript has been 
associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection may be granted to a veteran for a 
disability resulting from a disease or injury incurred in or 
aggravated by military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2008).  For the showing of chronic 
disease in service, there must be a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2008).  Service connection 
may be granted for a disease diagnosed after discharge when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2008).  In addition, service connection 
may be presumed for certain chronic diseases such as 
malignant tumors that are manifested to a compensable degree 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2008).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f) (West 2002); 38 
C.F.R. § 3.307 (2008).  The following diseases are deemed 
associated with herbicide exposure, under VA law: chloracne 
or other acneform diseases consistent with chloracne, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma) and diabetes mellitus (Type 2).  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii); 38 C.F.R. § 3.309.  The 
term "soft-tissue sarcoma" includes malignant granular cell 
tumors.  Id. at Note 1.

Diseases associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309(e), will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.

The Veteran served in Vietnam.  See Form DD-214.  There is no 
affirmative evidence in the record to suggest that the 
Veteran was not exposed to herbicides during his service.  
Therefore, he is presumed to have been exposed to herbicides.

Service treatment records are negative for any complaints, 
treatment, or diagnoses of cancer.  Private treatment records 
indicate the Veteran was diagnosed with squamous cell 
carcinoma in August 1996.  Squamous cell cancer of the 
fingers, hands and/or skin, however, is not among the 
diseases subject to such presumptive service connection.  See 
38 C.F.R. §§ 3.307(a)(6)(iii); 3.307(d), 3.309(e).  However, 
the August 1996 biopsy noted one specimen showed a central 
lobulated granular nodular surface.  As noted above, 
malignant granular cell tumors are deemed associated with 
herbicide exposure.

VA has a duty to assist claimants to obtain evidence needed 
to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  VA's duty 
to assist includes providing a medical examination when it is 
necessary to make a decision on a claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159.  Such development is necessary 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability. 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79, 
83-86 (2006) (noting that the third prong of 38 C.F.R. § 
3.159(c)(4)(I), which requires that the evidence of record 
'indicate' that the claimed disability or symptoms may be 
associated with service, establishes a low threshold); see 
also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

In light of the evidence indicating possible granular cell 
tumors, the Veteran should be afforded a VA examination to 
determine if he has soft-tissue sarcoma and specifically 
granular cell tumors or the residuals of such tumors.

In addition, the United States Court of Appeals for the 
Federal Circuit has determined that an appellant is not 
precluded from establishing service connection with proof of 
actual direct causation when presumptive service connection 
is not applicable.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994)(holding that although neutropenia was not among 
statutorily enumerated radiogenic conditions which were 
presumed to be service related, presumption was not sole 
method for showing causation).  VA treatment records dated 
May 2006 include a notation of Agent Orange associated 
invasive hyperkerototic squamous cell carcinoma of several 
digits.  The treating physician did not include a rationale 
in support of this conclusion that the Veteran's squamous 
cell carcinoma was linked to exposure to Agent Orange.  The 
U.S. Court of Appeals for Veterans Claims has recognized that 
a mere statement of opinion, without more, does not provide 
an opportunity to explore the basis of the opinion.  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  Therefore, a 
VA examination should also address whether the Veteran's 
squamous cell carcinoma is caused by exposure to Agent Orange 
in service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the nature and 
etiology of his cancer diagnoses.  All 
indicated tests and studies should be 
accomplished.  

The examiner should determine if the 
Veteran has soft-tissue sarcoma and 
specifically malignant granular cell 
tumors of the hands and fingers, or 
residuals of malignant granular cell 
tumors.  

The examiner should also include an 
opinion as to whether it is at least as 
likely as not that the Veteran's squamous 
cell carcinoma of the hands and fingers is 
attributable to exposure to Agent Orange 
in service.  

The examiner should review the claims file 
and provide a rationale as to any opinions 
expressed.  If an opinion cannot be 
offered without resort to speculation, the 
examiner should state this.

2.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
Veteran is hereby advised that failure to 
report for a scheduled VA examination 
without good cause shown may have an 
adverse effect on the claim.

3.  Following completion of the foregoing, 
the AMC/RO must review the claims folder 
and ensure that all of the foregoing 
development has been conducted and 
completed in full.  In particular, the 
AMC/RO should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 C.F.R. 
§ 4.2 (2008).

4.  After the requested development has 
been completed, the AMC/RO should 
readjudicate the merits of the claim based 
on all the evidence of record, including 
any additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




